ANNABEL DROUSSIOTIS,         )        Appeal No.
                             )        01A01-9612-CV-00548
     Plaintiff/Appellant,    )
                             )
VS.                          )
                             )
                                      Rutherford Circuit
                                      Case No. 31892
                                                            FILED
CINDY DAMRON, DONALD DAMRON, )
and MRS. DONALD DAMRON,      )                                 July 16, 1997
                             )
     Defendants/Appellees.   )                              Cecil W. Crowson
                                                           Appellate Court Clerk

                IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE

       APPEAL FROM THE CIRCUIT COURT OF RUTHERFORD COUNTY
                   AT MURFREESBORO, TENNESSEE

                     HONORABLE J. S. DANIEL, JUDGE


Frank Fly
301 North Spring Street
Murfreesboro, TN 37130
ATTORNEY FOR PLAINTIFF/APPELLANT,

Steven A. Dix
201 West Main Street
Murfreesboro, TN 37130
ATTORNEY FOR DEFENDANTS/APPELLEES


                        AFFIRMED AND REMANDED



                                HENRY F. TODD
                                PRESIDING JUDGE, MIDDLE SECTION




CONCURS:

BEN H. CANTRELL, JUDGE,
WILLIAM C. KOCH, JR., JUDGE
ANNABEL DROUSSIOTIS,         )                        Appeal No.
                             )                        01A01-9612-CV-00548
     Plaintiff/Appellant,    )
                             )
VS.                          )                        Rutherford Circuit
                             )                        Case No. 31892
CINDY DAMRON, DONALD DAMRON, )
and MRS. DONALD DAMRON,      )
                             )
     Defendants/Appellees.   )

                                       O P I N I O N

       The captioned plaintiff has appealed from a summary judgment overruling her motion for

summary judgment against the defendants, Mr. and Mrs. Donald Damron, and rendering summary

judgment dismissing her suit against Mr. and Mrs. Donald Damron, parents of the third defendant,

Cindy Damron, against whom a jury verdict of $552,500.00 was rendered and made the judgment

of the Trial Court.



       The complaint alleges that plaintiff was injured when struck by a vehicle operated by Cindy

Damron, 22 year old daughter of the appellees. As to the liability of appellees, the complaint states:

               6. Plaintiff states that the vehicle operated by Defendant, Cindy
               Damron was purchased and/or maintained by Defendants, Mr.&
               Mrs. Donald Damron, who are the natural parents of Defendant,
               Cindy Damron, for the general use, pleasure and convenience of
               the family members, including Defendant Cindy Damron. Plain-
               tiff states that at the time of said collision, Defendant Cindy
               Damron was living at home with the parents as a dependent of
               said parents and that Defendant, Cindy Damron was using said
               vehicle for the family purpose of driving herself back and forth
               from said home in Coffee County, Tennessee to her classes at
               MTSU in furtherance of the family purpose of providing a
               college education for Defendant Cindy Damron with the express
               knowledge and consent of Defendants, Mr. & Mrs. Donald
               Damron, at the time of said collision.

               7. In the alternative, Plaintiff states that Defendants, Mr. &
               Mrs. Donald Damron, purchased, provided or maintained said
               vehicle as a joint enterprise with Defendant, Cindy Damron,
               based upon the expressed or implied agreement between said
               parties to carry out the common purpose of providing trans-
               portation for the college education of Defendant, Cindy Damron
               and to engage in the expense sharing for said educational pur-
               pose with each party having an equal right to voice in the
               direction and to engage in the expense sharing for said educa-


                                                -2-
       tional purpose with each party having an equal right to a
       voice in the direction and control of said common educational
       purpose. Accordingly, under the facts of this case and the law
       of Tennessee, any negligence attributable to Defendant Cindy
       Damron is hereby imputed to Defendants, Mr. & Mrs.
       Donald Damron under the Family Purpose Doctrine and/or
       the Joint Enterprise theory of law.



To these allegations, Mr. & Mrs. Damron responded:

       6. The Defendants deny the allegations contained with
       Paragraph VI of the Complaint, and therefore, strict proof
       is demanded thereof.

       7. The Defendants deny the allegations contained with
       Paragraph VII of the Complaint, and therefore, strict proof
       is demanded thereof.



Mr. & Mrs. Damron’s Motion for Summary Judgment states as grounds only the following:

       Come now the Defendants, DONALD and MRS. DONALD
       DAMRON (hereinafter, DONALD and DONNA DAMRON),
       by and through counsel, and would respectfully move this
       Court, pursuant to Rule 56 of the Tennessee Rules of Civil
       Procedure, for summary judgment. The defendants would
       show that there is no genuine issue as to any material fact
       regarding the theories of liability asserted against these
       Defendants. In support of this Motion, a contemporaneously
       filed brief is submitted, along with the Affidavit of CINDY
       DAMRON.


The unsworn memorandum contains no admissible evidence.



A subsequently filed affidavit of Cindy Damron states:

       1. The vehicle I drove on the date of the accident in this
       case (March 31, 1993), was titled to me. A copy of the title
       is attached hereto as Exhibit 1.

       2.   I had owned the car since 1991.

       3.   I maintained my own policy of insurance on the vehicle.

       4.   I was 22 years of age on the date of the accident.

       5. I had complete control and discretion over the use of
       the vehicle.

                                       -3-
               6. I was going to one of my college classes at the time of
               the accident.


       The title certificate does not appear in the record with the affidavit.



       Subsequently, plaintiff moved for summary judgment against Mr. & Mrs. Damron, relying

upon the affidavit/depositions of plaintiff, and the depositions of Mr. & Mrs. Damron which contain

evidence of the following facts:

               (1) Cindy Damron’s parents had given her older brother a
               vehicle after he became old enough to drive.

               (2) Cindy Damron’s parents likewise provided her
               younger brother with a vehicle after he became old enough
               to drive, the same vehicle they had originally given to her
               older brother.

               (3) Neither Cindy Damron nor her parents bought or paid
               for the vehicle Cindy was driving at the time of the acci-
               dent because it was given to her by her Grandfather.

               (4) Cindy’s father sometimes pays to renew the license
               plates on said vehicle.

               (5) Cindy’s parents sometimes pay for the insurance on said
               vehicle.

               (6) Cindy’s younger brother sometimes does the tune-ups
               on said vehicle.

               (7) As a part of these tune-ups, Cindy’s younger brother
               worked on the transmission, radiator, and brakes of said
               vehicle.

               (8) When Cindy paid her younger brother for repair work
               done on said vehicle, she paid with money that she got
               from her mother.

               (9) Every time said vehicle needed repairs that were not
               done by Cindy’s younger brother, Cindy’s father carried
               said vehicle to the repair shop and paid for all such repairs.

               (10) In addition, Cindy’s father bought and paid for the
               new battery in said vehicle and her father paid for new
               tires on said vehicle.

               (11) Cindy’s older brother installed a new radio on said
               vehicle.


                                                -4-
(12) Cindy’s father filled up said vehicle with gasoline
practically every Sunday afternoon so that Cindy could
return from home in Tullahoma to MTSU, and he always
paid for said gas himself.

(13) The tank of gas provided by Cindy’s father each
Sunday afternoon would last her all week, until the next
Sunday afternoon.
                          - -- -

(1)   Cindy drove said vehicle whenever she wanted.

(2) Cindy did not need anyone’s specific permission to
drive said vehicle.

(3) Cindy’s father and younger brother would also
drive said vehicle from time to time.

(4) Cindy used said vehicle to go from her parent’s
home in Tullahoma to the grocery store, post office, and
to visit friends and relatives.

(5) When Cindy used said car to go to the grocery store
in Tullahoma, she would sometimes get food for every-
body in her family.

(6) Cindy also used said car to run errands for the day care
business operated by her mother at their home in
Tullahoma, such as to go to the grocery store and buy
food for all the children.

(7) Cindy’s grandfather gave her the car because she
needed transportation to go from her home in Tullahoma to
town, to church, to run errands and to do things.

(8) Cindy’s parents would sometimes ride with her in said
car to church and to visit relatives.

(9) Cindy’s mother would sometimes ride in said car with
Cindy to town, to the store, and to ball games.

(10) Other family members would sometimes ride in said car
with Cindy to the grocery store and post office.

(11) From time to time Cindy would carry her younger
brother places such as to band practice, to town, and to visit
his friends.

(12) In addition, Cindy’s younger brother would some-
times ride in said car with her to church and to visit relatives.

(13) Cindy’s grandfather provided said car to her at about
the same time she started school at MTSU.


                                -5-
(14) At the time her grandfather provided said car, it was
understood that part of what Cindy would use the car for
was to go back and forth from home to MTSU.

(15) Cindy did, in fact, use said car to go back and forth
from home to school at MTSU.

(16) Actually, Cindy did very little driving except to go
back and forth from home to school at MTSU.
                             ----
(1) Cindy lived at home with her parents her entire life
except when she was in the dorm at MTSU.

(2) After graduating from high school, Cindy attended
Motlow College for three years and then attended MTSU
for three years.

(3) While attending Motlow College, Cindy lived at home
with her parents in Tullahoma.

(4) Cindy continued to live at the home of her parents as
her principal residence even after she enrolled at MTSU.

(5) When in Murfreesboro to attend MTSU, Cindy
stayed only in the dormitory on the MTSU Campus.

(6) Cindy came home from MTSU practically every
weekend, sometimes beginning on Thursday afternoons.

(7) While at home on these weekends, Cindy would do
her laundry, attend church, and eat all her meals at home.

(8) Cindy lived at home full time while doing her student
teaching during her last semester at MTSU.

(9)   Cindy never had a full-time job.

(10) Cindy worked for her mother’s day care business
during the Summer but she does not know how much, how
often, or at what rate her mother paid her.

(11) Cindy never worked for anyone else except for her
mother.

(12) Cindy worked as an Avon representative for about two
years but did not really make much money.

(13) Cindy never had any income other than from her mother
and Avon.

(14) Cindy’s parents provided financial support for her
throughout her life.

(15) Cindy’s parents continued to provide her financial

                                -6-
support after she graduated from high school and through-
out the time she attended college.

(16) In addition to the other financial support provided to
Cindy by her parents while she was in college, they also
gave her spending money.

(17) Cindy never made enough money on her own to pay
for her college expenses.

(18) While at MTSU, whenever Cindy needed more money,
her mother would take money out of her parents’ account
and put it in Cindy’s account.

(19) Cindy’s mother is on both Cindy’s checking account
and savings account with her.

(20) In addition to the above support, Cindy’s father pays
all her medical insurance and pays for all her medical and
dental expenses not covered by insurance including expenses
incurred while in college.

(21) Cindy’s father also provides her life insurance.

(22) Cindy has never paid her parents for any rent, utilities,
food, telephone, or cable TV.

(23) Cindy’s parents have paid for all of her vacations
except for one school trip while at MTSU.

(24) Cindy’s parents have provided all of the furniture
Cindy has ever had, and Cindy’s mother buys her clothes for
her.

(25) Cindy’s parents set up a trust account for her, mostly
to pay for her college education.

(26) The trust account is in her mother and father’s names
as trustees.

(27) Cindy’s mother and father regularly contributed to
the trust with money earned from their jobs.

(28) Cindy’s parents have complete control over the trust
account.

(29) Although she sometimes contributed money, Cindy
knows nothing about the details of the trust account.

(30) The trust account consists only of a certificate of
deposit and a savings account, and never had more than
$10,000 or $12,000 in it.

(31) Cindy got her first driver’s license the Summer be-

                               -7-
              fore she enrolled at MTSU, some three years after
              graduating from high school.

              (32) Cindy never had a car before this one.

              (33) Cindy’s father felt that Cindy was capable of college
              work and capable of getting a college degree.

              (34) Accordingly, Cindy’s father thought that it was in
              her best interest that she go to college.

              (35) It was the opinion of Cindy’s father that Cindy would
              earn more money if she had a college education.

              (36) Cindy’s father also believed that it would be less
              likely for him to have to contribute to Cindy’s support if she
              had a college education.



       The Trial Court sustained the motion of Mr. & Mrs. Damron for summary judgment and

overruled plaintiff’s motion for summary judgment.



       As stated above, a jury rendered a verdict in favor of plaintiff and against Cindy Damron for

$552,500.00 which was approved and made the judgment of the Trial Court. Cindy Damron has not

appealed from this judgment.



       On appeal, plaintiff presents a single issue as follows:

              Does the Family Purpose Doctrine apply to the facts of this case
              so as to hold the parents, Mr. and Mrs. Damron, financially
              responsible for the negligence of their daughter, Cindy?



       As worded, the issue relates to the disposition by the Trial Court of the motions of plaintiff

and of Mr. & Mrs. Damron.




                                               -8-
                                                  I.

                                              The Law



       The “Family Purpose Doctrine” as applied to automobiles prevails in Tennessee. Schwartz

v. Johnson, 152 Tenn. App. 586, 280 S.W. 32 (1926).



       The head of a family is liable under the family purpose doctrine only under the doctrine of

respondeat superior. Messer v. Reid, 186 Tenn. App. 94, 208 S.W.2d 528 (1948). This suit against

both mother and father presents an interesting question of whether a family can have two heads.



       For the family purpose doctrine to be applicable, two requirements must be satisfied: the head

of the household must maintain the automobile for the purpose of providing pleasure or comfort for

his or her family, and that the family purpose driver must have been using the motor vehicle at the

time of the injury in furtherance of that purpose with the permission, either express or implied, of

the owner. Camper v. Minor, Tenn. App., 915 S.W.2d 437 (1996).



       The family purpose doctrine is inapplicable unless the person on whom liability is sought to

be imposed owned, maintained or furnished the automobile for the benefit of his family or had or

exercised some degree of control over its continued use by the family. Boles v. Russell, 36 Tenn.

App. 159, 252 S.W.2d 801 (1933).



       Under the family purpose doctrine, the head of a family who maintains a motor vehicle for

the general use, pleasure and convenience of the family, is liable for the negligence of any member

of the family driving the vehicle with his consent, either express or implied, but liability is imposed

only when it can be done consistently with the principles of respondeat superior. Redding v. Barker,

33 Tenn. App. 132, 230 S.W.2d 202 (1950).




                                                 -9-
       In Hill v. Smith, 32 Tenn. App. 172, 222 S.W.2d 207 (1949), where a mother furnished an

automobile to her minor son to drive to and from a Y.M.C.A. meeting for his moral and cultural

benefit, this Court held that the mother was held liable for the negligence of the son while on said

errand, quoting King v. Smyth, 140 Tenn. App. 217, 204 S.W. 296 (1918), 5 Am. Jur., Sec. 371; 64
A.L.R. 878 wherein the Tennessee Supreme Court said:

               “The law of agency is not confined to business transactions. It
               is true that an automobile is not a dangerous instrumentality so
               to make the owner liable, as in the case of a wild animal loose
               on the streets; but, as a matter of practical justice to those who
               are injured, we cannot close our eyes to the fact that an automo-
               bile possesses excessive weight, that it is capable of running at a
               rapid rate of speed, and when moving rapidly upon the streets
               of a populous city, it is dangerous to life and limb and must be
               operated with care. If an instrumentality of this kind is placed in
               the hands of his family by a father, for the family’s pleasure,
               comfort, and entertainment, the dictates of natural justice should
               require that the owner should be responsible for its negligent
               operation, because only by doing so, as a general rule, can sub-
               stantial justice be attained. A judgment for damages against an
               infant daughter or an infant son, or a son without support and
               without property, who is living as a member of the family, would
               be an empty form. The father, as owner of the automobile and
               as head of the family, can prescribe the conditions upon which it
               may be run upon the roads and streets, or he can forbid its use
               altogether. He must know the nature of the instrument and the
               probability that its negligent operation will produce injury and
               damage to others. We think the practical administration of
               justice between the parties is more the duty of the court than the
               preservation of some esoteric theory concerning the law of
               principal and agent. If owners of automobiles are made to
               understand that they will be held liable for injury to person
               and property occasioned by their negligent operation by
               infants or others who are financially irresponsible, they will
               doubtless exercise a greater degree of care in selecting those
               who are permitted to go upon the public streets with such
               dangerous instrumentalities.” (Emphasis supplied.)



       In Driver v. Smith, 47 Tenn. App. 505, 339 S.W.2d 135 (1960), a minor daughter obtained

special permission to use the parent’s vehicle for pleasure during which she permitted a minor friend

to control the vehicle, and he negligently caused a collision which seriously injured several

occupants of the vehicle. This Court affirmed a judgment against the owner-father on special

grounds set out therein, i.e., failure to exercise suitable control over the daughter.


                                                -10-
        The facts of the present case are not completely consonant with those of any published

Tennessee decision.



        Cindy Damron was not a minor at the time of the injury. She was a college student attending

Middle Tennessee State University. She was driving a vehicle which she had owned since 1991,

which was titled in her own name and over the use of which she exercised complete control. She

was on her way to meet one of her college classes at the time of the injury.



        The vehicle was given to Cindy Damron by her grandfather for her particular use in attending

school, but various members of the family rode with her from time to time and occasionally used it.



        While in college, Cindy Damron usually spent the weekend at home where she did her

laundry, attended church and ate her meals during the weekend.



        Cindy Damron never had remunerative employment. At all material times, her support was

furnished by her parents out of trust funds contributed by them and by contributions in kind, such

as gasoline, utilities, insurance, furniture and clothing.



        Mr. Damron desired that his daughter attend college and considered that it was in her best

interest to do so.



        Each of Cindy Damron’s siblings was presented with a personal automobile upon receiving

a driver’s license.



        Cindy Damron’s brother performed the labor for maintaining her vehicle.



        One question arising from these facts is whether multiple automobiles furnished specifically


                                                -11-
to particular members of a family and not for the general and unrestricted use of all members of the

family are “family purpose” vehicles?



       Another question is where the head (or heads) of the family do not furnish the automobile,

but “maintain” it by furnishing fuel, oil, and parts, license and insurance, does this participation

constitute “maintenance” or furnishing of the vehicle to support the family purpose doctrine?



       A third issue is, whether furnishing 100% of support (but, not furnishing the automobile) to

a minor for attending college render a parent liable under the family purpose doctrine?



       A fourth issue is whether such support without furnishing the vehicle to an adult college

student renders a parent liable under the family purpose doctrine or the doctrine of respondeat

superior?



       This Court concludes that the facts of the present case do not qualify under the family

purpose doctrine or the doctrine of respondeat superior.



       Even though a vehicle might be purchased and maintained by the head or heads of a family

for the sole benefit of a single member of a family, the vehicle in the present case was not purchased,

owned or controlled by the heads of the family who provided maintenance.



       Although the education of a minor student might be said to be the “business” of the students

parents, the operator or the vehicle in the present case was not a minor for whom her parents had an

obligation to furnish an education to furnish an advanced education, and was not generally subject

to the control of the parents.




                                                -12-
       For the reason stated, the judgment of the Trial court is affirmed. Costs of this appeal are

taxed against plaintiff and her surety. The cause is remanded to the Trial Court for further necessary

proceedings.



                                AFFIRMED AND REMANDED



                                       _____________________________________
                                       HENRY F. TODD
                                       PRESIDING JUDGE, MIDDLE SECTION


CONCUR:


________________________________
BEN H. CANTRELL, JUDGE


________________________________
WILLIAM C. KOCH, JR., JUDGE




                                               -13-